Case 1:20-cv-01314-DCJ-JPM Document 6 Filed 11/05/20 Page 1 of 3 PageID #: 34




                                                                                    a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 HERMISSON RAMON RICO-                   CIVIL DOCKET NO. 1:20-CV-01314-P
 SANCHEZ,
 Petitioner

 VERSUS                                  JUDGE DAVID C. JOSEPH

 CHAD WOLF, ET AL.,                      MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                             MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (ECF No. ECF Nos. 1, 4) filed by pro se Petitioner Hermisson Ramon Rico-

Sanchez (A#216546744) (“Rico-Sanchez”). Rico-Sanchez is a detainee in the custody

of the Department of Homeland Security and Bureau of Immigration and Customs

Enforcement (“ICE”). He is being detained at the LaSalle Correctional Center in Olla,

Louisiana.

      Because Rico-Sanchez fails to allege why his removal is unlikely to occur in the

reasonably foreseeable future, he must AMEND his Petition.

I.    Background

      According to ICE’s inmate locator service, Rico-Sanchez is a native and citizen

of Venezuela. Rico-Sanchez was ordered removed in 2019. ECF No. 1 at 2. Rico-

Sanchez alleges that he has been in post-removal order detention for more than six

months, and his removal is unlikely to occur in the reasonably foreseeable future.
Case 1:20-cv-01314-DCJ-JPM Document 6 Filed 11/05/20 Page 2 of 3 PageID #: 35




ECF No. 1 at 6. Thus, Rico-Sanchez alleges that his continued detention violates

Zadvydas v. Davis, 533 U.S. 678 (2001). ECF No. 1 at 7.

II.   Law and Analysis

      Under Zadvydas, it is presumptively constitutional for an immigration

detainee to be detained six months past the 90-day removal period following a final

order of removal. Id. at 701. After the expiration of the six-month period, a detainee

may seek his release from custody by demonstrating a “good reason to believe that

there is no significant likelihood of removal in the reasonably foreseeable future.”

Agyei–Kodie v. Holder, 418 F. App’x 317, 318 (5th Cir. 2011). Not every detainee in

custody will be entitled to automatic release after the expiration of the six-month

period.

      In Andrade v. Gonzales, 459 F.3d 538 (5th Cir. 2006), the Fifth Circuit Court

of Appeals reiterated that the Supreme Court’s holding in Zadvydas creates no

specific limits on detention. In fact, a detainee may be held in confinement until it

has been determined that there is no significant likelihood of removal in the

reasonably foreseeable future. Id. at 543 (citing Zadvydas, 533 U.S. at 701). The

detainee bears the initial burden of proof to show that no such likelihood of removal

exists. Id.   And the detainee must offer more than conclusory statements to support

his claim. Id.

      Rico-Sanchez alleges that he has been in post-removal detention for over six

months, and ICE has been unable to remove him. ECF No. 1 at 2. But Rico-Sanchez

does not allege any reason why his removal is unlikely to occur in the reasonably



                                          2
Case 1:20-cv-01314-DCJ-JPM Document 6 Filed 11/05/20 Page 3 of 3 PageID #: 36




foreseeable future. Rico-Sanchez must provide factual and evidentiary support for

this conclusory claim. Rico-Sanchez must also state what documents (if any) he has

completed to assist in his removal, and whether travel documents have ever been

issued.

      Additionally, Rico-Sanchez shall state whether he has requested release from

ICE. Rico-Sanchez is further instructed to provide the Court with a copy of any post-

removal order custody reviews or decisions to continue detention that he has received.

      IT IS ORDERED that Rico-Sanchez amend his Petition (ECF No. 1) within

thirty (30) days of the filing of this Order to provide the information outlined above.

      Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

      SIGNED on Thursday, November 5, 2020.




                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
